United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Forest Hills, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0599
Issued: February 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 26, 2018 appellant filed a timely appeal from a July 31, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $12,652.79 for the period February 16 to July 12,
2017; and (2) whether OWCP properly determined that appellant was at fault in the creation of the
overpayment of compensation thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 26, 2011 appellant, then a 58-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on July 22, 2011 she injured both knees when she tripped on uneven
pavement when trying to deliver mail while in the performance of duty. She stopped work on
July 27, 2011 and returned to intermittent limited duty on July 31, 2011. Appellant was placed on
disability retirement effective January 13, 2014.
On November 28, 2011 OWCP accepted appellant’s claim for bilateral knee and lower leg
contusions and contusion of the bilateral wrists and hands.
On May 22, 2012 Dr. Mark S. McMahon, a Board-certified orthopedist, performed a right
knee arthroscopy and diagnosed right knee torn medial meniscus with degenerative joint disease,
partial tear of the medial collateral ligament and chondromalacia of the patella.
On December 4, 2012 OWCP expanded the acceptance of appellant’s claim to include the
additional conditions of bilateral chondromalacia patellae, bilateral tear of the medial meniscus of
the knee, and right lower leg osteoarthrosis unspecified.
On January 28, 2014 Dr. Frank DiMaio, a Board-certified orthopedist, performed a
cemented right total knee replacement and diagnosed traumatic arthritis of the right knee.
Appellant was placed on the periodic rolls effective May 4, 2014. On May 28, 2014 she
elected FECA benefits.
In a letter dated July 21, 2014, OWCP advised appellant’s then-counsel that a third party
may be liable for her work-related injury. It informed her to promptly take action to seek damages
and to contact OWCP if there was a recovery against a third party. OWCP requested that appellant
respond to an attached questionnaire.
On June 2, 2015 appellant’s then-counsel advised the Department of Labor that he
represented appellant in a third-party claim for bodily injury arising out of her July 22, 2011 workrelated injury. He indicated that the defendant wished to discuss settlement and therefore he was
requesting a printout of the employing establishment charges against any recovery or judgement
obtained.
In a letter dated June 8, 2015, OWCP advised appellant’s then-counsel that a Form
CA-1108 must be filed once appellant received a settlement. The purpose of the form is to
calculate the refund owed to the United States.
In a September 29, 2015 letter, OWCP informed counsel that $132,860.46 in wage-loss
compensation and $54,965.32 in medical benefits had been paid in connection with the claim, for
a total of $187,825.78 in payments issued to appellant as of that date.
On November 25, 2015 her then-counsel indicated that appellant agreed to accept the thirdparty’s settlement offer in the amount of $600,000.00. He attached a copy of the November 14,
2015 settlement agreement.

2

In a December 1, 2015 letter, OWCP informed appellant’s then-counsel that on that date
$138,756.46 in wage-loss compensation and $54,965.32 in medical benefits had been paid in
connection with the claim, for a total of $193,721.78 in payments issued to appellant.
In a letter dated December 2, 2015, her then-counsel again advised the Department of
Labor that appellant had received a third-party settlement as a result of the injury. He enclosed a
completed Form CA-1108 dated December 14, 2015. The gross recovery noted was $600,000.00.
After deducting attorney fees ($199,980.00), court costs ($4,852.30), and an additional 20 percent
($79,033.54), the remainder was $316,134.16. The amount of benefits paid by the government
was noted as $193,721.78 and the government’s allowable portion attorney fees was noted as
$64,567.47. The form indicated that a refund of $129,154.31 was owed to the Department of
Labor. It also noted that the credit against future benefits (surplus) was $122,412.38.
In a letter dated December22, 2015, OWCP informed appellant’s then-counsel of the
approval of the Form CA-1108 which had been submitted. It noted the United States
Government’s statutory right to a refund of compensation benefits in the amount of $129,154.31
and provided repayment instructions.
On January 4, 2016 appellant, through counsel, submitted a check to OWCP in the amount
of $129,154.31.
In a letter dated January 20, 2016, appellant elected to terminate wage-loss compensation
benefits under FECA and instead collect from a disability annuity under the Federal Employees
Retirement System.
On February 16, 2016 OWCP confirmed the refund had been received. It advised counsel
that a surplus remained in appellant’s case in the amount of $122,412.38. OWCP advised him that
until the surplus had been exhausted, she was not entitled to further wage-loss compensation or
medical benefits under FECA. It indicated that it would resume compensation payments only after
the amount of the surplus had been absorbed.
Appellant continued to receive compensation payments under FECA. She received
compensation in the amount of $1,527.16, representing her wage-loss compensation for the period
February 16 to March 5, 2016; $2,259.40, representing her wage loss for each 28-day period from
March 6 to June 25, 2016; $1,371.78, representing her wage-loss compensation for the period
June 26 to July 12, 2016; and medical payments in the amount of $716.25. The total amount of
the overpayment was $12,652.79.
In an election form dated July 13, 2016, appellant elected to receive benefits from the
Office of Personnel Management (OPM) effective July 13, 2016.

3

In a letter dated July 26, 2016, OWCP informed OPM that appellant elected to receive
retirement benefits from OPM in lieu of FECA compensation benefits.2
On April 5, 2017 OWCP issued a preliminary determination of an overpayment of
compensation in the amount of $12,652.79 for the period February 16 to July 12, 2016 because
she received wage-loss compensation during a period of a third-party surplus. It found that
appellant was at fault in the creation of the overpayment because she knowingly accepted payments
which she knew or reasonably should have known were incorrect. The preliminary determination
provided an explanation of the calculation of the overpayment. OWCP requested that appellant
complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it notified her that, within 30 days of the date
of the letter, she could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
In a letter dated May 11, 2017, appellant responded to OWCP’s preliminary determination
and indicated that she was unaware of a surplus in her claim. She indicated that counsel provided
her with letters dated January 4 and February 11, 2016 from OWCP, but they had not mentioned
a surplus. Appellant explained that nobody had explained to her that a surplus existed and thus
she believed that the error was not of her own fault. She submitted argument and supportive
correspondence and other paperwork in her response. Appellant also submitted bank statements,
tax forms, annuities, monthly expenses, investment statements, and grocery receipts. She
completed an overpayment action request form and requested OWCP make a decision based on
the evidence in the file. Appellant indicated that her monthly income was $2,367.35 and her
monthly expenses were $4,498.69. She indicated that she had $338,784.13 at her disposal.
By decision dated July 31, 2017, OWCP finalized its determination that appellant received
an overpayment of compensation in the amount of $12,652.79 and that she was with fault in the
creation of the overpayment. It required that she forward payment for the full amount of
$12,652.79 within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3 Section 8132 of FECA outlines that where an injury or death for which compensation is
payable is caused under circumstances creating a legal liability in a person other than the United
States to pay damages and a beneficiary entitled to compensation from the United States for that
injury or death receives money or other property in satisfaction of that liability as a result of suit
or settlement by him or her in his or her behalf, the beneficiary, after deducting there from the
costs of suit and a reasonable attorney’s fee, shall refund to the United States the amount of
compensation paid by the United States and credit any surplus on future payments of compensation
2

OWCP indicated that appellant’s compensation benefits had ceased on July 23, 2016. It requested that OPM
forward $932.42 as reimbursement for the period July 13 to 23, 2016. On December 27, 2016 OWCP received a
check in the amount of $932.42 from OPM as reimbursement for compensation paid from July 13 to 23, 2016.
3

Id. at § 8102.

4

to him or her for the same injury.4 The applicable regulations reiterate that, after the refund owed
to the United States is calculated, FECA beneficiary retains any surplus remaining and this amount
is credited, dollar for dollar, against future compensation for the same injury.5 OWCP will resume
the payment of compensation only after FECA beneficiary has been awarded compensation which
exceeds the amount of the surplus.6 Where a beneficiary who has received a third-party recovery
has made the required refund, but subsequent events result in payment of compensation benefits,
including medical benefits, this may result in an overpayment of compensation.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $12,652.79 for the period February 16 to July 12, 2017.
Appellant received a third-party recovery of $600,000.00. She was properly provided,
through her then-counsel of record, a December 14, 2015 Form CA-1108 which provided the
calculations of the amount that needed to be refunded directly to the United States Government,
as well as any surplus funds that would offset future compensation benefit payments. After
appropriate deductions for the costs of the third-party suit and attorney fees, a surplus was created
against future compensation in the amount of $122,412.38. Future compensation payments are to
be charged against a surplus until it has been exhausted.8
For the period February 16 to March 5, 2016, appellant received benefits in the amount of
$12,652.79 in her FECA claim. This amount was required to be credited against the remaining
surplus rather than paid to her.9 Therefore, the Board finds that OWCP properly found an
overpayment of compensation in the amount of $12,652.79.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments to
which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery

4

Id. at § 8132. See also T.D., Docket No. 16-0565 (issued May 5, 2016).

5

20 C.F.R. § 10.712.

6

Id.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, FECA Third-Party Subrogation Guidelines, Chapter
2.1100.10 (March 2006).
8

20 C.F.R. § 10.712.

9

See B.G., Docket No. 14-0850 (issued September 17, 2014).

5

would defeat the purpose of FECA or be against equity and good conscience.10 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.11
In determining whether an individual is at fault, section 10.433(a) of OWCP’s regulations
provides in relevant part:
“An individual is with fault in the creation of an overpayment who-Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
Failed to provide information which he or she knew or should have known
to be material; or accepted a payment which he or she knew or should have
known to be incorrect.”12
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant was at fault in the creation
of the overpayment of compensation, thereby precluding waiver of recovery of the overpayment.
OWCP found that appellant was at fault in the creation of the overpayment because she
accepted payments she knew or should have known were incorrect. In a letter dated February 16,
2016, it informed appellant’s then-counsel of record that she had a surplus in the amount of
$122,412.38 as a result of her third-party settlement. The letter also informed her then-counsel
that, until the surplus had been exhausted, appellant was not entitled to further wage-loss
compensation or medical benefits, but her compensation payments would resume after the amount
of the surplus had been absorbed. Following receipt of the February 16, 2016 letter, appellant
received payments for wage-loss compensation and reimbursement for medical payments in the
amount of $12,652.79.
Although OWCP may have erred in not applying the third-party surplus when issuing the
wage-loss compensation and medical reimbursement payments, this does not relieve appellant
from her obligation to repay the overpayment. Fault can be established if the circumstances show
that the claimant accepted a payment she should have known was incorrect.13 It has been
established that OWCP provided a specific explanation regarding the nature of the nature and
amount of the surplus and the resultant impact on appellant’s entitlement to further compensation
payments until the surplus had been absorbed. Therefore, appellant should have known that the
wage-loss compensation benefits and medical reimbursements were incorrect.14 Thus, OWCP

10

5 U.S.C. § 8129(b).

11

Robert W. O Brien, 36 ECAB 541, 547 (1985).

12

20 C.F.R. § 10.433(a).

13

P.B., Docket No. 17-1046 (issued January 2, 2018); B.G., Docket No. 14-850 (issued September 17, 2014).

14

Id.

6

properly found her at fault in the creation of the overpayment, thereby precluding waiver of
recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $12,652.79 for the period February 16 to July 12, 2017 and that
appellant was at fault in the creation of the overpayment of compensation thereby precluding
waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

